UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7892


ELBERT SMITH,

                Plaintiff - Appellant,

          v.

SUE BUNCH, Mailroom   Clerk; TERESA PEASE, Mailroom Associate;
RANDALL C. MATHENA,   Warden of Red Onion State Prison; GEORGE
M. HINKLE, Regional   Administrator for the Western Region of
Virginia; HAROLD W.    CLARKE, Director of Virginia Department
of Corrections,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:15-cv-00491-JPJ-RSB)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Elbert Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elbert Smith seeks to appeal the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) civil

rights     action     as        frivolous.         This     court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain    interlocutory       and    collateral      orders.       28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan     Corp.,     337 U.S. 541,     545–47     (1949).        Because    the

deficiencies identified by the district court may be remedied by

the filing of an amended complaint, we conclude that the order

Smith seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.                Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 623–24 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67

(4th Cir. 1993).

       Accordingly,        we     dismiss        this     appeal    for    lack     of

jurisdiction, but we remand this case to the district court to

permit Smith to amend his complaint.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                           DISMISSED AND REMANDED



                                             2